DETAILED ACTION
Response to Amendment
The amendments filled October 14, 2021 have been entered. Claims 1-5 and 7-20 are currently pending. Claims 17-20 have been withdrawn. Claims 1 has been amended. 
Response to Arguments
Applicant’s arguments, see page 6 and 7, filed October 14, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Pending Allowance except for formal matters
This application is in condition for allowance except for the following formal matters: 
1) The original restriction election was made with traverse and the Examiner has been unable to reach the attorney to formally cancel the claims. (see Election/Restrictions heading for further details)
2) An objection to the preamble of claims 17 and 18 not being the same as the claim from which it depends. (see claim objections heading for further details)

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and II and species A and B, as set forth in the Office action mailed on August 14, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 14, 2019 is being partially withdrawn.  Claims 17 and 18 directed to species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-20, directed to group II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections 
Claims 17 and 18 depend for claim 1 and 17 respectively but do not share the same preamble. Below is a suggested correction. 

Claim 17 is rewritten as follows: ----“The free jet dosage system according to claim 1, which is arranged in the frame of a pair of glasses.”----

Claim 18 is rewritten as follows: ----“The free jet dosage system according to claim 17, wherein the free jet dosage system is coupled to a cartridge containing the fluid.”----


Allowable Claims
Claims 1-5 and 7-16 are allowed as is. 

Allowable subject Matter
Claims 17-18 are to be rejoined (unless applicant has objects) though claim objection needs to be fixed prior to being allowable, see above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The closest prior arts of record are: Anderson US 2004/0204674 A1 and Voss US 9039666 B2.
Voss and Anderson teach an eye fluid administration device with a micro pump, sensor and controller. Both teach the sensor can detect a blink and administer the fluid in between the subject blinking to aid in delivery to the eye and not eyelid. Both fail to teach the “controller is configured to determine, based on the detected blinking of the eye as a reaction within a reaction time window after the administering, that administering the fluid into the eye is successful”. While both might imply success based on sensor’s determination of the open and closed status of the eye, both fail to teach a post administration blink within a the reaction time window to determine the success of delivery. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIELLA E BURNETTE/           Examiner, Art Unit 3781                                                                                                                                                                                             
/ARIANA ZIMBOUSKI/           Primary Examiner, Art Unit 3781